     Case 2:19-cv-00750 Document 4 Filed 01/31/19 Page 1 of 3 Page ID #:51

 1 KELLER/ANDERLE LLP
   Jennifer L. Keller (SBN 84412)
 2
   jkeller@kelleranderle.com
 3 Chase Scolnick (SBN 227631)
   cscolnick@kelleranderle.com
 4
   Jay P. Barron (SBN 245654)
 5 jbarron@kelleranderle.com
   18300 Von Karman Avenue, Suite 930
 6
   Irvine, California 92612
 7 Tel.: (949) 476-8700
   Fax: (949) 476-0900
 8
 9 Attorneys for Defendant
   KEVIN SPACEY FOWLER
10
11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14 JOHN DOE, an individual                 )   Case No.:
                                           )
15                Plaintiff,               )   DECLARATION OF KEVIN
16                                         )   SPACEY FOWLER IN SUPPORT
            vs.                            )   OF NOTICE OF REMOVAL
17                                         )
18 KEVIN SPACEY FOWLER, an                 )   [Notice of Removal Filed
   individual                              )   Concurrently]
19                                         )
20            Defendant.                   )
                                           )
21                                         )
22
23
24
25
26
27
28



      DECLARATION OF KEVIN SPACEY FOWLER IN SUPPORT OF NOTICE OF REMOVAL
Case 2:19-cv-00750 Document 4 Filed 01/31/19 Page 2 of 3 Page ID #:52
     Case 2:19-cv-00750 Document 4 Filed 01/31/19 Page 3 of 3 Page ID #:53

 1                                  PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
 3

 4
         I am over the age of 18 and not a party to the within action. My business
   address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On January
 5 31, 2019, I served the foregoing document described as

 6       DECLARATION OF KEVIN SPACEY FOWLER IN SUPPORT OF NOTICE OF
                                 REMOVAL
 7
     on the following-listed attorneys by the following means of service:
 8

 9
          BY CM/ECF: I hereby certify that, on January 31, 2019, I electronically filed
   the foregoing with the Clerk of Court using the CM/ECF system. The filing of the
10 document will send electronic copies to the individuals at the e-mail addresses

11
   listed below:

12         Genie Harrison, genie@genieharrisonlaw.com
13         Amber Phillips, amber@genieharrisonlaw.com
           Mary Olszewska, mary@genieharrisonlaw.com
14

15         BY OVERNIGHT NEXT DAY DELIVERY: I hereby certify that, on
     January 31, 2019, I placed a true copy of the foregoing document in a sealed
16   envelope or package designated by the overnight delivery provider with delivery
17   fees paid or provided for, at the address indicated below and deposited same in a
     box or other facility regularly maintained by the overnight delivery provider or
18   delivered same to an authorized courier or driver authorized by the overnight
19   delivery provider to receive documents.

20         Genie Harrison
21         Amber Phillips
           Mary Olszewska
22         GENIE HARRISON LAW FIRM, APC
23         523 W. 6th Street, Suite 707
           Los Angeles, CA 90014
24         Tel.: (213) 805-530
25         Fax: (213) 805-5306

26       I declare under penalty of perjury under the laws of the United States that the
27 foregoing is true and correct. Executed on January 31, 2019 at Irvine, California.

28                                                /s/ Courtney L. McKinney
                                                  Courtney L. McKinney
                                           1
          PLAINTIFF JOHN LEROY HOWARD, M.D.’S EX PARTE APPLICATION FOR ORDERS
